DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. Applicant first argues that the cited prior art fail to teach from Applicant's Claim 32: 
“[D]irect the illumination into the singulated semiconductor device through a first side face of the singulated semiconductor device and transmit the illumination through the singulated semiconductor device to a second side face ... wherein at least a portion of the illumination transmitted through the singulated semiconductor device exits the singulated semiconductor device at a second side face of the singulated semiconductor device opposite the first face, wherein one or more defects block illumination from exiting the second side face of the singulated semiconductor device.” However, Matsuo clearly discloses illuminating a wafer on a first side P1 and transmitting through the wafer device to a second side P2 wherein at least a portion of the illumination transmitted through the wafer device exits the wafer device at a second side face of the wafer device opposite the first face. Figs. 5-7, for example shows light 3 entering through bottom surface of the wafer device 1 and exiting through the top surface of the wafer device 1. Paragraph [0029] also teaches wherein light 3 transmitted through the wafer is collected by the detector 6, wherein said light is blocked (absorbed or reflected) by internal defects 4 [0024].
With respect to the specific orientation of the wafer/singulated semiconductor being illuminated, it should be noted that the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In this case, the cited prior art teaches every structural element of the claimed apparatus. Applicant has not pointed out the structural differences between the claimed apparatus and the cited prior art that allows transmitting IR light through the thin dimension of a wafer structure.


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (WO 2010137431 A1) in view of Yoon (US 20140132750 A1) and Tanabe (US 20090220864 A1).
With regards to claims 32 and 41, Matsuo discloses a wafer inspection method comprising: a light source 2 for providing illumination, wherein the light source is configured to direct the illumination into the wafer through a first side face P1 of the wafer and transmit the illumination through the wafer to a second side face P2, wherein at least a portion of the illumination transmitted through the wafer exits the wafer at a second side face of the wafer opposite the first face, wherein one or more defects 4 block illumination from exiting the second side face of the wafer [0024]; and a camera 6 for collecting the illumination transmitted through the wafer and exiting from the second side face of the wafer, wherein the camera is configured to image one or more defects of the wafer [0026] (Figs. 1, 3, and 4A). Matsuo does not explicitly teach wherein said wafer comprises a singulated semiconductor device, wherein the first side surface and the second side surface have an area smaller than a top face and a bottom face of the singulated semiconductor device, and wherein the second side face of the wafer is in focus of the camera. Yoon is in the field of wafer inspection and teaches it was known to inspect singulated wafers for damage caused by the process of cutting [0003], wherein the wafer is positioned such that said wafer is in focus of the camera [0071]. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Matsuo with the claimed limitations in order to accurately detect defects in singulated semiconductor devices. With respect to the feature directed to the areas of the side surfaces relative to the top and bottom faces, it is noted that such a feature is simply based on the orientation of the device under inspection. In this case, rotating the wafer of Matsuo such that the illumination is incident on a side surface as claimed would have been known and considered obvious. For example, Tanabe teaches an inspection method wherein side face illumination was already known (Fig. 7).  Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Matsuo with the claimed device configuration in order to effectively determine the location of a defect.
With regards to claims 33 and 42, Matsuo discloses wherein the camera is configured to collect illumination transmitted through the singulated semiconductor device and enveloping a crack defect that terminates within the singulated semiconductor device, wherein the camera is configured to image the crack defect within the singulated semiconductor device based on the collected illumination and the illumination blocked by the crack defect [0026-0027] (Figs. 4A and 4B).
With regards to claims 34, 43, and 49, Matsuo discloses the claimed invention according to claim 32 and further wherein the camera is configured to image one or more defects within the singulated semiconductor device in a region proximate to the second side face of the singulated semiconductor device (Fig. 3).
With regards to claim 35, Matsuo does not specify wherein the defect is at the second side face. However, it is noted that such a modification of detecting surface defects was already known. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Matsuo with the claimed configuration in order to detect surface defects.
With regards to claims 36, 44, and 52, Matsuo discloses a camera (detector) and an objective lens [0033].
With regards to claims 37, 45, and 53, Matsuo discloses wherein the camera comprises a line scan sensor [0029].
With regards to claims 38, 46, and 54, Matsuo discloses wherein the at least one light source is configured to provide illumination of a wavelength range, wherein the workpiece is transparent to the illumination of the wavelength range [0026].
With regards to claims 39, 40, 47, 48, 55, and 56, Matsuo discloses wherein the illumination comprises infrared wavelength [0013].
With regards to claim 50, Matsuo discloses wherein the camera is configured to collect illumination transmitted through the singulated semiconductor device and enveloping a crack defect that terminates within the singulated semiconductor device, wherein the camera is configured to image the crack defect within the singulated semiconductor device based on the collected illumination and the illumination blocked by the crack defect [0026-0027] (Figs. 4A and 4B).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884